Citation Nr: 0637765	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to payment of nonservice-connected (improved) 
pension, with special monthly pension by reason of the need 
for aid and attendance.

2.  Entitlement to service connection for residuals of a back 
injury to include leg and arm pain with neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, N. W., and S. W. 




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to special monthly 
pension.  

The veteran presented testimony at a personal video hearing 
in May 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issue of entitlement to service connection for residuals 
of a back injury to include leg and arm pain with neuropathy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

In June 2005, the veteran submitted additional evidence of 
his unreimbursed medical expenses, which may have an impact 
upon his entitlement to receive pension benefits.  However, 
he has not submitted an up-to-date expense report.  Although 
it is clear from the evidence on file that the veteran had 
excessive countable income for payment of VA pension benefits 
in the year commencing in 2004, his submission of additional 
evidence of eligibility for pension in 2005 appears to 
constitute a new claim for pension benefits, requiring 
additional development and computation.  That matter is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran's countable annualized income, effective March 
2004, with consideration of deductions for unreimbursed 
medical expenses, exceeded the maximum allowable pension 
rate.


CONCLUSION OF LAW

The veteran's countable annualized income, effective March 
2004, was excessive for purposes of entitlement to receive VA 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 3.272 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; and a rating 
decision in March 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The Board notes that after the 
statement of the case, the veteran testified at a personal 
hearing and submitted additional evidence and waived review 
of the evidence by the RO effectively precluding a subsequent 
adjudication by the RO.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in December 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Laws and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved pension is a 
benefit payable by VA to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the 
maximum annual rate for the particular year in question, 
reduced by the amount of annual countable income received by 
the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.3(a)(3)(vi), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Payments from the Social Security Administration 
(SSA) are not specifically excluded under 38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
annual pension rate may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Factual background and analysis

To establish entitlement to VA non-service-connected pension 
benefits under 38 U.S.C. § 1521, a veteran must show (1) 
service during a period of war for a requisite period of 
time; (2) is age 65 or older; or is permanently and totally 
disabled from nonservice-connected disability not due to 
his/her own willful misconduct; and (3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23, 3.3; 38 U.S.C.A. 
§§ 1502, 1521.  

The veteran meets two of the three basic requirements for 
non-service connected pension benefits.  His service during 
World War II is considered to be "during a period of war" 
as defined in 38 C.F.R. § 3.2(f) and meets the requisite 
period of time.  He is also over the age of 65.  The question 
at issue is whether his annual income is in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  

The veteran filed his claim for non-service-connected pension 
with aid and attendance in February 2004.  At that time, the 
maximum annual rate of improved pension without the aid and 
attendance rate for a veteran with one dependent was 
$12,959.00.  The maximum annual rate of improved pension 
including special monthly pension benefits at the aid and 
attendance rate for a veteran with one dependent was 
$19,570.00.  See 38 C.F.R. § 3.23(a)(3). 

According to Social Security Administration records, the 
veteran was in receipt of a monthly payment of $537.00 and 
his wife was in receipt of a monthly payment of $613.00, 
effective from December 2003.  On an Improved Pension 
Eligibility Verification Report for a Veteran with no 
children (VA Form 21-0516-1), the veteran reported other 
gross monthly income of $811.00 that he received and $246.00 
that his wife received from retirement plans.  He reported 
interest of $120.00 for the year 2004.  He reported medical 
expenses on VA Form 21-8416 for the year 2003 of $16,248.36 
which included Medicare payments of $1408.00.  

In March 2004, the RO determined that the evidence did not 
show that the veteran required assistance of another person 
on a regular basis or that he was permanently housebound and 
denied entitlement to special monthly pension.  In the 
December 2004 statement of the case, the RO explained that 
the veteran's income was in excess of the maximum allowable 
annual income for the receipt of VA improved pension benefits 
for a veteran entitled to pension with one dependent and also 
exceeded the limit for a veteran with one dependent entitled 
to pension at the aid and attendance rate, if entitled.  

In December 2004 the veteran wrote that his total income 
received from retirement had decreased and the supplementary 
insurance payments were not calculated.  He felt that he was 
eligible for pension due to these issues.  

The veteran testified at his video hearing in May 2005 as to 
his disabilities.  He confirmed that he and his wife received 
Social Security benefits and retirement benefits, although it 
was not clear if his wife received retirement benefits.  He 
was advised to review the income figures and to make any 
reporting adjustments, if necessary, and submit an accurate 
income statement.  The veteran indicated at the hearing that 
he was submitting expense statements to try to reduce the 
countable annual income to get below the pension threshold.  

The veteran submitted several examination reports dated in 
2004 and 2005 to show a need for aid and attendance or 
entitlement to housebound benefits.  The 2004 reports 
indicate that he was able to perform some activities of daily 
living and received assistance from his wife with others.  
The veteran also submitted information regarding medical 
expenses covering a period from 2003 to 2005.  

The issue on appeal concerns the veteran's income and whether 
it is excessive for payment of pension benefits.  After a 
review of the evidence, the Board finds that the veteran's 
countable annualized income, effective March 2004, exceeds 
the maximum allowable pension rate.  

The veteran's annualized income is based on a year from March 
1, 2004 to February 28, 2005.  Although at the hearing, there 
seemed to be some question as to whether the income figures 
had been reported correctly, no corrected income statement 
has been received.  It is likely that the SSA income for the 
veteran and his wife increased for the last two or three 
months of his annualized income, however, that figure is not 
of record.  Thus, the 2004 SSA income is used for the entire 
period of the veteran's annualized income which is in the 
veteran's favor to have the lower amount used for 
calculations.  As stated previously, the veteran's reported 
monthly income was $537.00 from SSA, $811.04 from his company 
retirement plan and $10.00 from interest.  His wife's 
reported monthly income was $612.60 from SSA and $246.00 from 
a company retirement plan.  This resulted in a countable 
annual income of $26,599.  

The veteran's unreimbursed medical expenses consist of 
Medicare premiums and medical treatment.  There is no other 
evidence of excessive unreimbursed medical expenses, or other 
factors which might reduce his annual countable income.

Although the veteran testified that he did not have Medicare 
premiums, he previously reported paying Medicare premiums and 
the evidence shows that he receives Medicare benefits.  Thus, 
for the purposes of this decision, we will assume that he 
pays Medicare premiums.  Effective December 1, 2003, the 
standard Medicare deduction was $66.60 and effective December 
1, 2004, it was $78.20.  Accordingly, nine months at $66.60 
and three months at $78.20 results in total Medicare premiums 
paid for the veteran and his spouse of $1668.00.  

At the time of his claim, the veteran furnished a list of 
medical expenses for 2003 with supporting documentation 
primarily for 2003.  Although he indicated that additional 
expenses for health care premiums had not been considered, 
the veteran has failed to furnish an accounting of such 
expenses.  He later submitted additional account statements 
covering a period from 2003 to 2005 with charges for medical 
services.  These statements indicate that most of the 
expenses for medical services were paid by Medicare or 
private insurance plans.  With his claim received in February 
2004, a caretaker wrote that she received $600.00 per month 
for taking care of the veteran.  However, there is no 
documentation that this was a medical expense and thus, is 
not considered a deductible medical expense.  Moreover, it is 
not clear whether this expense continued throughout the 
annualized period as a March 2004 examination report 
indicates that the veteran received assistance with some 
daily activities of living from his wife.  Based on the 
supporting documentation, as best as can be determined, it 
appears that the unreimbursed medical expenses during the 
period from March 1, 2004, through February 28, 2005, for 
which the veteran or his wife were responsible totaled 
approximately $3,677.  

Deductible medical expenses during the annualized period from 
March 1, 2004, to February 28, 2005, included annual Medicare 
payments of $1668.00 and medical expenses of $3,677.00 for a 
total of $5,345.00.  The medical expenses over the 5 percent 
amount ($647.00 for 2004 and $665.00 for 2005) would be used 
to reduce his countable income.  See 38 C.F.R. § 
3.272(g)(iii).  Thus the amount of unreimbursed medical 
expenses that could be used to reduce his countable income 
based on a 2004 computation is $4,698.00 and based on a 2005 
computation is $4,680.00  The income figures in the record, 
$26,599.00, are based on the information provided by the 
veteran.  The amounts expended for unreimbursed medical 
expenses over 5 percent would reduce his countable income to 
$21,901.00 for 2004 or $21,919.00 for 2005 under the 
provisions of 38 C.F.R. § 3.272(g)(iii) (under which the 
unreimbursed medical expenses in excess of five percent of 
the maximum annual rate are to be deducted from the veteran's 
countable annual income).  This yearly income of either 
$21,901.00 or $21,919.00 exceeds the maximum income of 
$12,959.00 allowed for entitlement to VA pension in the year 
2004 and the maximum income of $13,309.00 in the year 2005.  
In addition, the veteran's income is also clearly above the 
maximum annual rate of $19,570.00 in 2004 and more than 
$20,009.00 in 2005 for improved pension with special monthly 
pension benefits that would be payable at the aid and 
attendance rate.

Thus, resolving benefit of the doubt in favor of the veteran, 
the Board has calculated his income at the lowest amount 
possible using the evidence of record.  However, that level 
of income compared to the highest possible pension rate for 
which he might be eligible (the aid and attendance pension 
rate with one dependent) is still excessive.  Therefore, the 
veteran has excess income and is not entitled to payments of 
improved pension.

The Board is sympathetic to the veteran's circumstances, but 
is unable to grant the requested pension benefits at this 
time.  The law is clear as to the reduction of pension 
payments based upon other annual income.  As noted, except 
for unreimbursed medical expenses, there is no legal basis to 
exclude additional expenses from the veteran's income.  
Likewise, the Board cannot ignore the legislative monetary 
limits imposed on eligibility for pension benefits.  Thus, 
the law is dispositive in this case, the claim must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of non-service-connected (improved) 
disability pension, with special monthly pension by reason of 
the need for aid and attendance, is denied.




REMAND

In a rating decision in November 1999, the RO denied 
entitlement to service connection for bilateral leg and hand 
pain with neuropathy claimed as secondary to service-
connected left foot fracture as a well-grounded claim had not 
been submitted.  The veteran disagreed and initiated an 
appeal.  After the issuance of a statement of the case in 
January 2000, a letter was received from the veteran in March 
2000 wherein he wrote that he was writing to appeal the 
decision.  He stated that he was continuing to seek treatment 
for his legs and a recent MRI showed that he was suffering 
from a back injury.  He implied that the leg pain was due to 
a back injury.  Although the RO viewed the statement as a new 
claim, the Board finds that this statement, accepted as a 
substantive appeal, perfects the veteran's appeal.  See 
38 C.F.R. § 20.202.  The veteran also presented testimony on 
this issue at his personal video hearing in May 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform a claimant of which evidence 
VA will provide and which evidence the claimant is to 
provide, and that the Board must remand for the issuance of 
complying notice where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  No notice in accordance with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 has been provided to 
the veteran regarding his claim for service connection for 
residuals of a back injury to include leg and arm pain with 
neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the veteran 
consistent with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
on the issue of entitlement to service 
connection for residuals of a back injury 
to include leg and arm pain with 
neuropathy.  A copy of that letter should 
be filed in the claims folder.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


